DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/28/2021. As directed by the amendment: claims 1-2, 4, 8, 10-11 have been amended; claims 12 have been canceled; and no new claims have been added. Thus, claims 1-11, 13-27 are presently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Victoria Cook on 12/21/2021. 
The application has been amended as follows: 
Claim 1 is amended as follows:
A method for tightening or lifting a tissue, the method comprising the steps of:
puncturing through a surface of the tissue to create access below the surface to proteins within the tissue; 
delivering a photochemical agent through a depth of the tissue to distribute the photochemical agent adjacent the proteins within the tissue; 
; and
waiting a predetermined time period before performing the step of irradiating, wherein the predetermined time is selected to enable the photochemical agent to penetrate the depth of the tissue and become distributed adjacent the proteins within the tissue, 
wherein the predetermined time period is between about thirty seconds to about five minutes.
Claims 13-14, 24-27 are cancelled. 

Allowable Subject Matter
Claims 1-11, 15-23 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Depfenhart et al. (US 2013/0023966), Gurtner et al. (US 2012/0226214), Ginggen et al. (US 2016/0192961).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method for tightening or lifting a tissue wherein the method comprises the steps of puncturing through a surface of the tissue; delivering a photochemical agent through a depth of the tissue; waiting a predetermined time period to enable the photochemical agent to penetrate the depth of the tissue and become distributed adjacent the proteins within the tissue wherein the predetermined time period is between about thirty seconds to about five minutes; and irradiating the tissue with an electromagnetic irradiation at a wavelength that activates the photochemical agent causing a protein response that brings fibers through the depth of the tissue closer together, in combination with the total structure and function as claimed. 
Depfenhart only discloses a method for skin treatment (see abstract and pars. 0009-0015) wherein the method comprises the steps of delivering (par. 0071) a photochemical agent 
Gurtner only discloses a method for skin treatment (see figs. 2A-2T, 6D, pars. 0002, 0051, 0053, 0057-0065, and 0076) wherein the method comprises the steps of puncturing (fig. 2E and pars. 0055, 0058) through a surface of the tissue (see the listed figures); delivering (fig. 6D) a photochemical agent (182, see fig. 6D and par. 0076) through a depth of the tissue (fig. 6D). Gurtner also discloses the photochemical agent 182 being an activated substance such as a Rose Bengal dye which is a photosensitive dye used to cross-link collagen and is activated by light having wavelengths of 514nm, 532nm, or 458nm (par. 0076 and fig. 6D).
Ginggen only discloses a method for skin treatment (abstract) wherein the method comprises a step of applying a photosensitizer to the tissue (Rose Bengal) and then irradiating the tissue with electromagnetic energy to produce a seal (par. 0214).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783